Exhibit 10.2

 

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED

UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of November 14, 2005 (this “Amendment”), is
entered into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (as assignee of Reliance Insurance
Company, a Pennsylvania corporation, United Pacific Insurance Company, a
Pennsylvania corporation, Reliance National Insurance Company, a Delaware
corporation, and Reliance Surety Company, a Delaware corporation) (“TCASC”), and
(iii) TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut
corporation (“TRAVELERS AMERICA” and together with TCASC, “TRAVELERS”).

 

W I T N E S S E T H:

 

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (as amended, supplemented and modified, the “Agreement”);

 

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement; and

 

WHEREAS, TRAVELERS is willing to amend the Agreement as provided herein, subject
to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

 

SECTION 1.  DEFINED TERMS.

 

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

 

SECTION 2.  AMENDMENTS TO AGREEMENT.

 

Subject to satisfaction of the conditions set forth in Section 3 of this
Amendment, the Agreement is hereby amended as follows:

 

(a)                                  Section 1.1 of the Agreement is hereby
amended by inserting the following new definitions in the appropriate
alphabetical order:

 

--------------------------------------------------------------------------------


 

“NASDI” means North American Site Developers, Inc., a Massachusetts corporation,
and, upon consummation of the NASDI CONVERSION, means North American Site
Developers, LLC, a Delaware limited liability company.

 

“NASDI CONVERSION” means the conversion of North American Site Developers, Inc.,
a Massachusetts corporation, into North American Site Developers, LLC, a
Delaware limited liability company.

 

(b)                                 Section 1.1 of the Agreement is hereby
further amended by deleting “North American Site Developers, Inc.” appearing in
the definition of “LIMITED SUBSIDIARY” and by substituting “NASDI” in place
thereof.

 

(c)                                  Sections 3.1 and 3.2 of the Agreement are
hereby amended by deleting “North American Site Developers, Inc.” each time
appearing in such sections and by substituting “NASDI” in place thereof.

 

(d)                                 Section 6.13(b) of the Agreement is hereby
amended by deleting clause (iv) in its entirety and by substituting the
following in place thereof:

 

(iv)  equity interests issued by NASDI to Persons other than Holdings or a
wholly-owned SUBSIDIARY of HOLDINGS, provided that the aggregate amount of such
equity interests issued to such Persons shall not exceed (A) prior to the NASDI
CONVERSION, twenty-five percent (25%) of the aggregate equity interests issued
by NASDI, and (B) after the NASDI CONVERSION, thirty-five percent (35%) of the
aggregate equity interests issued by NASDI.

 

SECTION 3.  CONDITIONS PRECEDENT.

 

This Amendment shall be effective upon receipt by TRAVELERS of the documents
listed below:

 

(a)                                this Amendment duly executed by all parties
hereto.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES.

 

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

 

(a)                                  The representations and warranties
contained in Article V of the Agreement, in Section 4 of each SECURITY AGREEMENT
(A/R), in Section 4 of each SECURITY AGREEMENT (EQUIPMENT), in Section 4 of the
PLEDGE AGREEMENT and in Article I of each of the VESSEL MORTGAGES, are correct
in all material respects on and as of the date hereof as though made on and as
of such date except to the extent stated to relate to an earlier date, in which
case such representation and warranty shall be correct as of such earlier date;
and

 

(b)                                 No EVENT OF DEFAULT has occurred and is
continuing.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  GENERAL.

 

(a)                                  As hereby modified, the Agreement shall
remain in full force and effect and is hereby ratified, approved and confirmed
in all respects.

 

(b)                                 This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(c)                                  This Amendment may be executed in any
number of counterparts and by the different parties on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.

 

(d)                                 HOLDINGS acknowledges and agrees that any
expense incurred by TRAVELERS in connection herewith and any other documents
referenced herein (if any) and the transactions contemplated hereby, including
reasonable legal fees and out-of-pocket costs and expenses of outside counsel,
shall be fully paid or reimbursed by HOLDINGS.

 

[signature pages follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

LYDON DREDGING & CONSTRUCTION
COMPANY, LTD.

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Vice President

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

By:

/s/ William H. Hanson

 

Name:

William H. Hanson

 

Title:

President

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

4

--------------------------------------------------------------------------------


 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Vice President and Treasurer

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT
INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

Name:

Deborah A. Wensel

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY

 

 

 

By:

/s/ Michael Damewood

 

Name:

Michael Damewood

 

Title:

Attorney-in-Fact

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

 

 

 

By:

/s/ Michael Damewood

 

Name:

Michael Damewood

 

Title:

Attorney-in-Fact

 

5

--------------------------------------------------------------------------------